Citation Nr: 1023624	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  03-34 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for visual impairment.

3.  Entitlement to service connection for bilateral hip and 
knee disorders.

4.  Entitlement to service connection for a bilateral 
shoulder disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for a hand and fingers 
disorder.

7.  Entitlement to service connection for a bilateral leg 
disorder.

8.  Entitlement to service connection for a chronic lung 
disorder.
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant, AJ, KB and KJ


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel 


INTRODUCTION

The Veteran had active service from April 1969 to January 
1971 including from February 28, 1970 to January 18, 1971 in 
Vietnam.  His military occupational specialty (MOS) was as an 
ammunition handler (and ammo storage helper).  He was born in 
1948.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, NM.

During the course of the current appeal, the Veteran has 
raised additional issues; however, absent a perfected timely 
appeal, these issues are not now part of the current 
appellate review.

The Veteran and several others testified before a Hearing 
Officer at the RO in July 2004; a transcript is of record.

In a decision in May 2006, the Board denied entitlement to 
service connection for defective hearing.  The Board remanded 
the other then pending issues for specific development as 
delineated therein.

In a decision in April 2008, the Board again remanded the 
case for more specified development to include acquisition of 
additional medical records, examinations and opinions.

In a rating action in January 2010, service connection was 
granted for a dermatological disorder characterized as pitted 
scars of the back and lower neck resulting from chloracne, 
and a noncompensable rating assigned from November 5, 1009.  
This satisfies that issue on appeal.  The remaining issues 
were returned to the Board for final appellate review; they 
are as shown on the front page of this decision.

Service connection is also in effect for post-traumatic 
stress disorder (PTSD), for which a 30 percent rating has 
been assigned.


FINDINGS OF FACT

1.  There is a preponderance of evidence against a finding 
that the Veteran has a back disorder which is of service 
origin or in any way associated with service-connected 
disabilities.

2. There is a preponderance of evidence against a finding 
that the Veteran has visual impairment which is of service 
origin or in any way associated with service-connected 
disabilities.

3.  There is a preponderance of evidence against a finding 
that the Veteran has bilateral hip and/or knee disorders 
which are of service origin or in any way associated with 
service-connected disabilities.

4. There is a preponderance of evidence against a finding 
that the Veteran has a bilateral shoulder disorder which is 
of service origin or in any way associated with service-
connected disabilities.

5.  There is a preponderance of evidence against a finding 
that the Veteran has a neck disorder which is of service 
origin or in any way associated with service-connected 
disabilities.

6.  There is a preponderance of evidence against a finding 
that the Veteran has a hand and fingers disorder which is of 
service origin or in any way associated with service-
connected disabilities.

7.  There is a preponderance of evidence against a finding 
that the Veteran has a bilateral leg disorder which is of 
service origin or in any way associated with service-
connected disabilities.

8. There is a preponderance of evidence against a finding 
that the Veteran has a chronic lung disorder which is of 
service origin or in any way associated with service-
connected disabilities.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service, may not be so presumed, and is not due to, the 
result of, or was aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1137, 5103 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2009).

2.  Visual impairment was not incurred in or aggravated by 
service, and is not due to, the result of, or was aggravated 
by any service-connected disability.  38 U.S.C.A. §§ 1110,  
5103 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2009).

3.  Bilateral hip and knee disorders were not incurred in or 
aggravated by service, may not be so presumed, and are not 
due to, the result of, or were aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 1137, 5103 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2009).

4.  A bilateral shoulder disorder was not incurred in or 
aggravated by service, may not be so presumed, and is not due 
to, the result of, or was aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1137, 5103 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2009).

5.  A neck disorder was not incurred in or aggravated by 
service, may not be so presumed, and is not due to, the 
result of, or was aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1137, 5103 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2009).

6.  A hand and fingers disorder was not incurred in or 
aggravated by service, may not be so presumed, and is not due 
to, the result of, or was aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1137, 5103 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2009).

7.  A bilateral leg disorder was not incurred in or 
aggravated by service, may not be so presumed, and is not due 
to, the result of, or was aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1137, 5103 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2009).

8.  A chronic lung disorder was not incurred in or aggravated 
by service, may not be so presumed, and is not due to, the 
result of, or was aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1137, 5103 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims, in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, all of which the Veteran received.  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the 
Veteran nor his representative has alleged any prejudicial or 
harmful error in VCAA notice.

In the aggregate, the Board finds that VA has satisfied the 
duty to notify and assist under the VCAA.  The Board finds 
that the content of letters and other communications complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Any defect with 
respect to timing was harmless error, given that the claim is 
denied herein.  See Mayfield, supra.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has indicated that he has no other information 
or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the Veteran relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim). 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

II.  Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303(a), 3.304 (2009).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  When a condition noted during service 
is not shown to be chronic, or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) and as revised by 71 Fed. 
Reg. 52744-52747 (final rule revising § 3.310 to conform to 
the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc)).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Such evidence must be medical unless 
it relates to a condition as to which, under the Court case 
law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, including an herbicide commonly referred to 
as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between the exposure of humans to an herbicide agent 
and the occurrence of a disease in humans, the Secretary 
shall prescribe regulations providing that a presumption of 
service connection is warranted for that disease.  38 
U.S.C.A. § 1116(b)(1).

If a Veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted. See Notice, 72 Fed. Reg. 32,395 
(2007).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 
3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  But see McClain v. Nicholson, 21 Vet. App. 319 
(2007) (Court held that the presence of a chronic disability 
at any time during the claims process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 61 (1991).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  In general, 
lay individuals may not render medical conclusions, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay persons can also 
provide an eye-witness account of an individual's visible 
symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court calls upon the Board to make 
judgments as to the credibility of various medical opinions.  
In determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999)

In any event, the Board has the clear duty to assess the 
credibility and weight to be given the evidence.  The Board 
is not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); however, following the point at 
which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

When service records are not available, for whatever reason, 
there is no lowering of the legal standard for proving a 
claim for service connection, but there is a heightened duty 
to develop the claim, to discuss the reasons and bases, and 
to carefully consider the reasonable-doubt doctrine.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). 

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

III.  Pertinent Factual Background and Analysis

The service treatment records are very limited, and repeated 
attempts to obtain additional records have been unproductive.  
No defects were noted on entrance.  In August 1969, he had 
complaints of severe headaches for the prior week.  He 
reported that he had been given eye glasses by a civilian 
prescriber but had left the glasses at home.  He was seen by 
the optometry clinic and found to have no eye pathology but 
refractive error, correctible to 20/20, bilaterally.  In 
April 1970, he sprained his knee and Ace wrap was prescribed.  
The file shows that he was seen for unknown complaints at Ft. 
Ord and the Camp Holloway Aviation Dispensary.  His 
separation examination in January 1971 was entirely devoid of 
any complaints relating to any of the disabilities herein 
claimed; he still showed the same refractive error, 
correctible to 20/20, bilaterally.

A statement from a physician dated in 1977 was to the effect 
that the Veteran had complained of headaches and neck pain 
radiating across his shoulders.  The onset had been a year 
prior thereto.  He usually had a headache in the morning but 
sometimes in the evening, and also sometimes had low back 
pain from operating heavy equipment.  Historically it was 
noted that two years ago he had totaled his pick-up and last 
November, a horse had fallen injuring his shoulder area.  
Clinical notations show that he was seen on myriad occasions 
for these complaints from 1977 to 1994.  Other notations 
refer to hip, low back, shoulder and cervical pain.  There 
were periodic complaints relating to shortness of breath as 
well.

Private clinical records including from a chiropractor dated 
in 1979 show that in July 1978, he had reinjured his neck 
while driving heavy equipment.  It was felt that he had 
cervical sprain and muscle spasm, as well as neurological 
components.  He had lost time due to the injury and had to 
change jobs.

Private treatment records commencing in late 1980 show 
periodic respiratory complaints and chest findings to include 
slight rales and faint rhonchi.

Private treatment records from March 1990 relating primarily 
to treatment for unrelated gastrointestinal complaints, show 
normal chest, free of any active inflammatory disease.  His 
eyes was anicteric and otherwise entirely normal.  
Extremities were described as normal.  He denied a history of 
previous significant medical problems.

Private treatment records in April 1996 show a clear chest 
and lungs.  He was also seen that year for joint pain which 
improved somewhat with the use of medication.  A notation in 
June 1996 was that he had headaches and pain behind his eyes.  
Other records for June 1996 show lung complaints and the 
presence of some rhonchi; records from May 1997 refer to his 
being seen for pneumonia, for which he had been given 
medications, since which he had been having chest pain.  In 
April 2000 his chest was said to be clear.

In early 2003, the Veteran complained of chest pain and 
coughing and was diagnosed with pneumonia.  It was noted that 
he had not been a smoker; he had been a coal miner for the 
past 26 years.  He had pain in his neck and shoulders.  Chest 
X-rays by VA in January 2003 showed prominent interstitial 
markings and areas of atelectasis in the left lower lobe 
which clearly on repeated X-rays several days later.  However 
cardiomegaly persisted.

Ongoing clinical reports from 2003 show multiple joint pain 
particularly in the low back, hips and shoulders.  One 
notation as that he likely had fibromyalgia.  Lung spirometry 
had also been done and he was found to have a mild 
restrictive component.  In May 2003, further heart evaluation 
as undertaken and he was determined to have moderate 
concentric left ventricular hypertrophy and diastolic 
dysfunction.  Further reports show complaints of pain in 
numerous joints including his low back, shoulders and hips.

On a VA examination for unrelated problems in March 2003, the 
Veteran said that since service, he had worked for 27 years 
at a power plant driving bulldozers, loaders and scrapers in 
a surface mining operation.  On another VA evaluation in 
March 2003, he said that he was now working driving for the 
tribal transport service center.  Another notation was that 
he had retired from the mining operation after many years due 
to back and joint pains.  He was now living on the 
reservation and conducted prayer meetings as a tribal 
medicine man.

On his initial VA Form 21-526 filed in 2002, he had denied 
that he had been exposed in service to asbestos or radiation.  
On a VA Form 21-4138 filed in Fall 2003, he said that he 
believed his various disabilities had started in the service 
but that he had not been treated for them at that time.  On 
subsequent documents including a VA Form 9, dated in December 
2003, he said he felt that his back and some other problems 
may have been caused by carrying heavy ammunition.  He later 
testified that he had hurt his knee in service while 
unloading ammo boxes but said that he had not gone to sick 
call for the injury.

A clinical report in August 2003 again showed signs of early 
pneumonia.  On another visit in August 2003, his knees hurt, 
along with ongoing problems with his hips, low back and neck.  
The following two months he had shoulder, back and hip pain 
without history of trauma.  He said he had quit work due to 
the pain.  VA X-rays in 2003 showed degenerative changes of a 
moderate nature in the thoracic spine.  Private records from 
late in 2003 showed that his breathing had become worse and 
he demonstrated dyspnea on exertion which was felt to be 
likely pulmonary but might have a congestive heart failure 
component.  These symptoms have continued as noted in 
recurrent clinical reports.  

A summary statement for SSA by one of his ongoing care-givers 
at the Northern Navaho Medical Center (from whom numerous 
clinical records are in the file), in January 2004, reported 
that he had multiple debilitating problems including chronic 
neck, back and hip pain as well as restrictive lung disease.  
He had lost two jobs due to these conditions, first as a 
heavy equipment operator and then as a security guard.

A statement was received from a neurosurgeon, RMC. M.D., in 
May 2004, to the effect that the Veteran's disabilities 
rendered him unable to work.

Clinical reports from September 2004 refer to his having 
developed restrictive lung disease after exposure to silica 
and radiation as a former underground uranium miner.  A 
private report from April 2005 showed that he had quit 
smoking 10 years previously.  In addition to the herein 
concerned disabilities, he has had significant heart 
difficulties for which he had undergone treatment to include 
surgery; he had also had recurring diagnosis of GERD.  
Private and VA clinical records show ongoing care for similar 
complaints.

Board remands in 2006 and 2008 sought additional clinical 
records, examinations and medical expert opinions all of 
which are now in the file including from VA, private and SSA 
sources.  Ongoing treatment records refer to multiple joint 
arthralgias and some arthritis, as well as lung complaints.  
X-rays have confirmed arthritis in various areas including 
his back.

Pursuant to the most recent Board remand, a number of special 
VA examinations were undertaken to determine his current 
disabilities and the probable etiology of each.  The 
extensive resulting VA report is in the file en toto.  

With regard to his eyes, in November 2009, the examiner noted 
that he complained of blurring on both near and distance 
vision, worse for near tasks.  Reading was worse in the 
evening even with his glasses and in good lighting.  He 
denied any environmental exposure in service that affected 
his vision.  He uses Visine once a day.  On examination, 
visual acuity was correctible to 20/20 in both eyes, both 
near and far vision.  Slit lamp findings were abnormal; lens 
showed 1+ nuclear sclerosis and 1+ cortical.  The examiner 
opined that he had (1) refractive error of the eyes with 
presbyopia, bilaterally, not related to time spent in the 
service.  No functional loss of vision in either eye; (2) 
mild cataracts, bilaterally.  Not related to time spent in 
the military, not causing functional vision loss in either 
eye; (3) Bilateral dry eyes, not related to time spent in 
service and without functional vision loss in either eye.

With regard to his lungs, the Veteran said that his problems 
had started in about 2003.  He complained of shortness of 
breath and chest pain and said he had had additional symptoms 
at the time of a myocardial infarction in 2005 and further 
heart-related care in 2008.  He had used an inhaler for about 
4 months.  It was noted that pulmonary function tests in 
January 2005 had shown a restrictive pulmonary process that 
was attributed to obesity.  His chest pain and shortness of 
breath had been attributed to GERD.  He denied exposure to 
asbestos.  He said that he had started smoking when he was in 
Vietnam and smoked from 1968-1980; he stopped smoking in 1980 
and had not smoked since.  He had a history of a 
nonproductive cough and shortness of breath.  There were no 
clinical findings of organic pulmonary problems and no X-ray 
evidence of asbestos related pleural disease or asbestosis.  
It was felt that his primary problem in that regard was large 
abdominal firth restricting diaphragmatic movement.  The 
examiner specifically concluded that there was no chronic 
lung disease, and none of his symptoms were related to 
service.

On the extensive orthopedic evaluation, a lengthy list of 
post-service accidents or injuries involving various joints 
is of record and was delineated.  It was noted that only 
dental complaints and headaches were shown in service 
records; separation examination was negative.  He had 
reinjured his neck driving heavy equipment in 1978; and had 
seen one or another chiropractor from 1979-1994.  He had 
moved two weeks before being seen in 1989 for neck, leg and 
back problems.  In January 1993, he had hurt his back with 
pain in his right leg to the calf while hauling.  He did 
attribute his cervical and low back problems and difficulty 
with his hips, knees, etc., to lifting crates of ammo in 
1970.  He was now diagnosed as having chronic cervical and 
lumbar strain/sprain with radiculitis.  Extensive pertinent 
clinical findings were recorded.  The examiner concluded that 
his present cervical spine, low back, bilateral shoulder, 
left thumb, bilateral hip, and bilateral knee conditions were 
less likely as not (less than 50/50 probability) caused by or 
the result of anything in service.

In assessing this claim, the Board and VA in general have 
made extensive attempts to obtain as much documentation as 
possible.  It is satisfied that all available data is now in 
the file.  The Veteran's service records are devoid of 
chronic residual disability involving any of the claimed 
problems areas.  This alone need not be detrimental to his 
claim if there is collateral evidence to support his 
contentions.  The Veteran is fully entitled to offer 
observations as to his recollections of service incidents.  
However, notwithstanding his consistent assertion that he was 
hurt moving ammo crates in service, the record in this case 
simply does not sustain that he now has any chronic 
disability of any joint (e.g., back, neck, hand, fingers, 
legs, shoulders, hips or knees), as a result thereof.  He was 
subjected to myriad post-service injuries as a heavy 
equipment operator and in other circumstances.  There is no 
medical evidence to sustain that he developed arthritis in 
any joint for some time after service; and there is nothing 
to sustain that any of these disabilities were in any way 
caused by or impacted by his service-connected disabilities.  
In that regard the evidence is not equivocal and a doubt is 
not raised to be resolved in his favor.  

Similarly, while he had refractive error in service and 
since, refractive error of the eye, as such are not diseases 
or injuries within the meaning of applicable legislation 
pursuant to 38 C.F.R. § 3.303(c).  In any event, his vision 
is correctible bilaterally (then and now) to 20/20.  And 
while he has recently been shown to have other eye problems 
including cataracts and dry eye, neither of these are held by 
medical opinion to be in any way related to service on any 
premise.  

And finally, with regard to lung complaints, it is noted that 
he was a miner for more than two decades, and during the 
course of that career, he periodically had respiratory 
complaints and was thought at one time or another to have 
problems as a result.  Fortunately, these did not persist, 
however, and there are no chronic residuals now present.  He 
has some limitations due to his girth and how this impacts 
his diaphragm, now of which is any way related to service.  
He has tangentially referred to environmental or toxic 
exposures in service as the potential source for some of 
these problems, but he was either not exposed thereto during 
service, or does not have residuals which are in any way 
associated therewith on any premise.   The evidence is not 
equivocal in that regard and a doubt is not raised to be 
resolved in his favor.

ORDER

Service connection for a back disorder, for visual 
impairment, for bilateral hip and knee disorders, for a 
bilateral shoulder disorder, for a neck disorder, for a hand 
and fingers disorder. for a bilateral leg disorder and for a 
chronic lung disorder, is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


